Citation Nr: 0723532	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to January 1943, and with the Recognized 
Guerillas and Regular Philippine Army from December 1944 to 
June 1946.  He was a prisoner of war (POW) from April 9, 
1942, to September 27, 1942.  He died in June 1996.  The 
appellant is his widow.

This appeal originates from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  This matter was previously before the Board 
in September 2006 at which time the case was remanded to the 
RO pursuant to the appellant's request for a hearing at the 
RO.  In February 2007, the appellant and her daughter 
attended a personal hearing at the RO.  A transcript from 
that hearing has been incorporated into the claims file.  

Following the issuance of the last supplemental statement of 
the case in March 2007, the appellant submitted additional 
evidence in support of her claim.  This evidence consists of 
a statement from the appellant noting that the veteran 
sustained residuals of a shell fragment wound in service and 
suffered from ailments while in captivity as a POW due to 
inadequate food and water which shortened his life.  The 
Board finds that this statement is essentially duplicative of 
statements from the appellant that are already on file and 
were previously reviewed by the RO; thus, it is not 
considered pertinent evidence within the meaning of 38 C.F.R. 
§ 20.1304(c).  Accordingly, there is no prejudice to the 
appellant in deciding this claim without first remanding the 
matter to the RO for its review of this evidence in the first 
instance.  See Bernard v. Brown, 4 Vet App 384 (1993).




FINDINGS OF FACT

1.  The veteran died in June 1996.  The death certificate 
lists the cause of death as respiratory failure type II, 
pneumonia, to consider bronchgenic cancer.

2.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound, left arm, evaluated 
as 10 percent disabling.

3.  The disabilities which caused the veteran's death were 
not manifested during the veteran's military service or for 
many years thereafter, nor were they otherwise related to the 
veteran's service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present appeal, 
the appellant was provided with initial notice of the VCAA in 
January 2004, which was prior to the April 2004 adverse 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004 letter, as well as a December 2006 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that these letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the service connection cause of death 
claim on appeal, the Board finds that the appellant is not 
prejudiced by a decision at this time since this claim is 
being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, including 
providing the appellant with VA Form 21-4142, Authorization 
and Consent to Release Information Forms.  In addition, the 
appellant was provided with the opportunity to attend a Board 
hearing which she initially requested, but she later withdrew 
this request.  However, she did attend a personal hearing 
with her daughter at the RO in February 2007.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records show that he was 
hospitalized for chronic malaria from September 1942 to 
January 1943.  They are devoid of any complaints or treatment 
regarding respiratory problems.  His discharge examination 
report dated in May 1946 shows a normal clinical evaluation 
of the lungs and chest x-rays were negative.

In October 1957, the veteran underwent a VA examination to 
evaluate a claimed left arm disability.  Findings with 
respect to his respiratory symptoms revealed that his chest 
was fairly developed and symmetrical.  Findings were 
apparently normal to percussion and auscultation.  A chest x-
ray revealed an essentially normal chest.  

In a March 1958 rating decision, the RO granted service 
connection for residual shell fragment wound, left arm, and 
assigned the veteran a 10 percent evaluation, effective in 
August 1957.

A routine POW examination was performed in November 1985 
revealing no abnormal findings except for hypertension.  
Chest films revealed a normal exam.  Findings were negative 
for cough, pneumonia and shortness of breath.  

On an undated POW questionnaire signed by the veteran, the 
veteran denied acquiring pneumonia during his captivity as a 
POW.  

Terminal medical records show that the veteran was admitted 
to Mariano Marcos Memorial Hospital and Medical Center in 
June 1996 due to fever, chest pain, hemoptysis and body 
weakness.  Chest x-rays revealed a pulmonary new growth with 
pneumonia and "CBC" revealed leukocytosis.  Further 
diagnostic testing was not available; thus further work up 
was not done so as to justify that the veteran had lung 
cancer.  The internist who attended the veteran during the 
last hours of his life diagnosed the veteran as having acute 
respiratory failure due to gas exchange failure manifested by 
hypoxemia, pneumonia, probably community acquired due to the 
veteran's age and decreased immunity, and pulmonary mass to 
consider lung cancer with metastasis.  The internist went on 
to state that the veteran used to be a chronic smoker 
consuming 1 to 2 packs per day at an early age for several 
years.  

On file is a certificate from the Republic of the 
Philippines, Office of the Civil Registrar, dated in June 
1996 certifying that the veteran died in June 1996 and that 
the immediate cause of death was respiratory failure type II.  
The antecedent cause was pneumonia and the underlying cause 
was to consider bronchgenic cancer.  

Also on file is a certificate from the Republic of the 
Philippines, Office of the Civil Registrar, dated in August 
2003 certifying that the veteran died in June 1996 and that 
the cause of death was malignant neoplasm of trachea, 
bronchus and lung.  

In October 2003, the appellant filed a claim for service 
connection for the cause of the veteran's death.  

In an April 2004 statement, the appellant stated that she 
believed that the experiences the veteran had during war and 
as a POW "weakened his physique and vital organ functions 
like his vision (chronic glaucoma) and respiratory system."

On file is a Medical Certificate from Capitol Medical Center 
Inc., dated in March 2004, showing that the veteran had been 
treated in the emergency room at Capitol Medical Center in 
January 1996 for dizziness.  His diagnosis at that time was 
syncopal attack probably secondary to cardiac arrhythmia 
(sinus bradycardia, primary AVB) upper respiratory tract 
infection.

There is also a Medical Certificate on file dated in March 
2004 showing that the veteran had been treated for chronic 
glaucoma in both eyes and had undergone a laser iridotomy on 
both eyes in June 1994.  

In the notice of disagreement received in May 2004, the 
appellant stated that she "firmly believe[s] that [the 
veteran's] death causing conditions are related to ...events 
and injuries he sustained...in service."  

In the substantive appeal filed in September 2004, the 
appellant asserted that VA did not consider the veteran's 
Former POW Medical History in its decision.  She asserted in 
an October 2004 statement that the veteran's Former POW 
Medical History shows that the veteran acquired pneumonia 
during his captivity as a POW.  The appellant also stated 
that during the veteran's lifetime she noticed that he had 
off and on colds and coughs.  

In September 2004, the RO received affidavits from two 
affiants who stated that they were in the same POW group as 
the veteran.  They said that as POWs, they weren't given 
enough food or water and that due to inadequate diet as well 
as weather and environmental conditions, "one had easily 
acquired and developed some ailments like dysentery, malaria, 
pneumonia...which greatly affected our vital body 
functions."  

In February 2007, the appellant and her daughter appeared at 
a personal hearing at the RO.  The appellant's daughter 
testified that the veteran's family felt that the experiences 
that the veteran went through in service, including 
maltreatment during the war, caused some of his disabilities 
and illness and in the later years of his life probably 
caused his death.



III.  Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death. § 3.312.  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, certain enumerated disorders which 
became manifest to a degree of 10 percent or more at any time 
after active military, naval or air service shall be 
considered to have been incurred in or aggravated by such 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112(b)(12); 38 C.F.R. §§ 3.304(e), 
3.307(a)(5), 3.309(c).

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

As previously indicated the veteran's death was due to 
respiratory failure type II, pneumonia, and to consider 
bronchgenic cancer.  As these diagnoses are not one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(c) that 
specifically relates to former POWs, the provisions of § 
3.309(c) do not apply, and the claim will be considered on a 
direct service incurrence and presumptive chronic disease 
basis.

The veteran's service medical records are negative for 
complaints of or treatment for respiratory problems and he 
had a normal clinical examination of his lungs at his May 
1946 discharge examination.  In addition, chest x-rays taken 
at that time were negative.  Although the appellant indicated 
in writing in October 2004 that the veteran's Former POW 
Medical History notes that he had pneumonia while in 
captivity, it actually notes the opposite.  That is, the 
veteran specifically denied acquiring pneumonia during 
captivity on his undated, but signed, Former POW Medical 
History.  In April 2004, the RO received a Former POW Medical 
History form, signed by the appellant and dated in April 
2004.  This document, according to the appellant, was 
completed by the veteran during his lifetime, but he was not 
able to sign it.  Thus, she signed it on his behalf.  This 
form indicated that the veteran acquired pneumonia during his 
captivity.

The first indication of respiratory problems is not until the 
year of the veteran's death in 1996, which is approximately 
61 years after service, long after the one year presumptive 
period for cancer.  Specifically, a March 2004 Medical 
Certificate shows that the veteran was seen in a private 
emergency room in January 1996 with ailments that included an 
upper respiratory tract infection.  The next and last medical 
records showing respiratory problems are the veteran's June 
1996 terminal hospital records.  

Not only is there a lack of medical evidence linking the 
cause of the veteran's death to service or to a service-
connected disability, the available medical evidence actually 
militates against the appellant's claim.  In this regard, 
there is a narrative from a medical internist who was with 
the veteran during the last hours of his life.  In his 
narrative, the internist indicates other etiologies for the 
causes of the veteran's death.  He attributed the veteran's 
acute respiratory failure to gas exchange failure manifested 
by hypoxemia, and stated that the veteran's pneumonia was 
probably community acquired due to his age and decreased 
immunity.  Lastly, in diagnosing the veteran as having 
pulmonary mass to consider lung cancer with metastasis, the 
physician noted that the veteran used to be a chronic smoker 
who smoked 1 to 2 packs per day at an early age for several 
years.  These remarks go against rather than support the 
appellant's claim.

Consideration has been given to the statements and testimony 
from the appellant and her daughter asserting their belief 
that the veteran's death was due to service.  However, there 
is no medical evidence to substantiate their assertions and 
their assertions by themselves are not enough to support the 
appellant's claim.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (as a layperson without the appropriate medical 
training and experience, the appellant is not competent to 
provide a probative opinion on medical matters).  Regarding 
the Former POW Medical History forms, the only form signed by 
the veteran denies acquiring pneumonia during his captivity.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death and the claim must accordingly be denied.  38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


